UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEROME BARNETT,

                                Plaintiff,

                        -against-

WESTCHESTER COUNTY/NORWOOD E.                                         19-CV-9976 (CM)
JACKSON CORRECTIONAL FACILITY; EMSA
                                                                  ORDER OF DISMISSAL
MEDICAL DEPARTMENT; DOCTOR HARVEY
LOTHRINGER; LEGAL AID SOCIETY THERESA
GUGLIOTTA; NURSE WINTERS; DOCTOR
POTTER; WARDEN BURWELL, et al.,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated November 8, 2019, the Court directed Plaintiff to submit an updated

prisoner authorization or pay the $400.00 in fees required to file a civil action in this Court. That

order specified that failure to comply within thirty days would result in dismissal of the

complaint. Plaintiff has not filed an updated prisoner authorization or paid the fees. Accordingly,

the complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     December 23, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
